Candlek, J.
1. It appearing from the motion for a new trial that the leave of absence granted counsel was intended by the court to apply specially to cases other than the present one, and was not granted as to it, there was no error in refusing to grant a continuance on account of such leave of absence.
2. The act approved December 1, 1897 (Acts 1897, p. 420), establishing the city court of Baxley,.provides for trial by jury only in cases where either party, or his attorney, shall enter a demand therefor in writing, on or before the call of the appearance docket, at the appearance term of the case. In the present ease it does not appear that a written demand for a trial by jury was ever made, and this court can not, therefore, say that it was error to refuse to grant a jury trial.
3. The refusal by the trial court to grant a motion to dismiss a petition because of'defects in the entry of filing and service is not a proper ground of a motion for a new trial. Heery v. Burkhatter, 113 Ga. 1043, and cases cited.
4. The evidence warranted the verdict, and it does not appear that the court erred in refusing to grant a new trial.

Judgment affirmed.


By five Justices.